DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 12/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant presents arguments with respect to claims 1, 5 and 9. All arguments have been fully considered.
Regarding claims 1, 5 and 9, Applicant argues that the combination of previously cited references fails to teach the recited, “…the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction… .”  Examiner responds: In response to Applicant’s amendment prior to the previous Office Action, Examiner identified the above subject matter as amounting to a mere design choice what shape the user or designer chooses for the graphical password.  This is much like stipulating that an invention requires specific password characters to distinguish it from analogous art. Accordingly, Examiner asserted that the subject matter was given little to no patentable weight. Examiner asserts that unless Applicant can incorporate some type of functional dependency in the invention for the specific pattern Applicant has articulated in the claims, there is no reason why requiring a password of a circular pattern with particular points and particular path directions do not amount to a mere design choice.
Assuming, ad arguendo, that the limitations demand patentable weight, Examiner identified a reference that teaches the subject matter in question. While not required, Examiner introduced and mapped the additional secondary reference, Foster, the limitation at issue.
Applicant’s initial portion of the argument asserting that the primary reference, Akiyoshi, and the secondary reference, Johansson, fail to teach the limitation, is moot. Applicant will note from the mapping of the claim in the previous Office Action that Examiner does not rely on these references to teach the subject matter.
With respect to the secondary reference, Foster, the recited subject matter is demonstrated by the depicted standard shapes (See Foster figures 3A-E) that can be used for password patterns.  The reference does not limit itself to a closed set of shapes and it would be unreasonable for any reference to make a complete and comprehensive list of shapes which would satisfy a chosen password pattern. Foster provides a variety of examples of the types of password patterns that may be used in paragraphs 0042-0051.   Applicant’s arguments are unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi (U.S. Pat. App. Pub. 2017/0300159 A1) in view of Johansson (U.S. Pat. 10,013,546 B1) in view of Foster (U.S. Pat. App. Pub. 2011/0302649 A1).
Regarding claim 1, Akiyoshi discloses: a swipe unlocking system, applied in an electronic device having a display, the swipe unlocking system is stored in a storage and executed by a processor of the electronic device (a display device having a touch screen to acquire authentication information unlocking pattern performing a touch drag pattern so as to draw a line and also measure pressure applied to the touch screen. Akiyoshi paras. 0006-0008 and 0036. The control unit stores a combination of the input password and pressure levels of the respective characters in the storage unit in order to conclusively register the combination as authentication information. Akiyoshi para. 0048.), the swipe unlocking system causes the processor to: detect an unlocking request from a user; display a swipe unlocking interface on the display in response to the unlocking request (upon the user’s starting the smartphone to use the smartphone, the control unit runs a password authentication process. The control unit reads an application for password authentication from the storage unit and executed the application. The screen composition unit creates data of a password authentication screen and outputs the data to the touch panel. Akiyoshi para. 0065.); detect touch points of a continuous swipe operation operated on the swipe unlocking interface (the user performs a drag operation while maintaining touch on the touch panel and sequentially touches dots displayed on the screen. Akiyoshi para. 0038.); determine whether a path of the touch points of the continuous swipe operation is identical to a predetermined path storage in the electronic device and whether a touch pressure change of the touch points of the continuous swipe operation is identical to a predetermined rule stored in the electronic device (subsequent unlocking is performed in a case where a combination of a pattern of positions and a sequence of the dots touched upon authentication and pressure levels applied when the dots are touched matches a registered combination of a pattern and pressure levels of respective dots. Akiyoshi para. 0038. In the case where information matches, the control unit unlocks the smart phone and allows functions included in the smartphone to be executed. Akiyoshi para. 0069. Figure 3A and 3B are diagrams showing the detection of pressure levels according to the touch input.  Akiyoshi para. 0023. The diagrams demonstrate how the touch pressure changes and is compared with registered values. Akiyoshi para. 0062.); and unlock the electronic device if the path of the touch points of the continuous swipe operation is identical to the predetermined path stored in the electronic device and the touch pressure change of the touch points of the continuous swipe operation is identical to the predetermined rule stored in the electronic device (In the case where information matches, the control unit unlocks the smart phone and allows functions included in the smartphone to be executed. Akiyoshi para. 0069.); and retain the electronic device in a locking status if the path of the touch points of the continuous swipe operation is different from the predetermined path stored in the electronic device and/or the touch pressure change of the touch points of the continuous swipe operation is different from the predetermined rule stored in the electronic device (in the case where information (the input or pressure) does not match, the control unit performs an unlocking failure process of displaying a message to the effect that password authentication has failed on the touch panel.  In the case where authentication fails a prescribed number of times, further input of a password may be rejected. Akiyoshi para. 0069.).  
Akiyoshi does not disclose: wherein the predetermined path comprises a first path section and a second path section, the first path section and the second path section are overlapped in the swipe unlocking interface; wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction.
However, Johansson does disclose: wherein the predetermined path comprises a first path section and a second path section, the first path section and the second path section are overlapped in the swipe unlocking interface  (user creates a pattern connecting displayed dots in a manner such that the path may overlap with itself or double back on them previous lines. Johansson col. 6, ll. 40-54. Multiple paths may be created where a user lifts their finger and jumps to an element in the grid that is distant from the element on which they were previously pressing. Johansson col. 6, ll. 55-57.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the control authentication of a touch sensitive device based upon a touch pattern and touch pressure applied as a password of Akiyoshi with the touch path includes a first section and a second section overlapping and operating in the same or opposite direction based upon the teachings of Johansson. The motivation being to allow the user to create a pattern password that takes a variety of forms across the displayed dots as preferred by the user. Johansson col. 6, ll. 40-54.
Akiyoshi in view of Johansson does not disclose: wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction.
However, Foster does disclose: wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction (a user is required to draw a shape that is sufficiently similar to the valid password data of the touch screen secure sign-in system. Foster para. 0049. As shown in the Foster reference, the pattern can be chosen by a user or a programmer to be whatever pattern the designer chooses.  This reference shows that standard shapes can be used for password patterns, thus the above limitations requiring a circular pattern with particular points and particular path directions are mere design choices.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the control authentication of a touch sensitive device based upon a touch pattern and touch pressure applied as a password of Akiyoshi with a predetermined circular pattern with a first and second point where one path is clockwise and the second path is anticlockwise direction based upon the teachings of Foster.  The motivation being to allow a user to establish a password using a touch screen device for future user validation. Foster paras. 0012-0013.
Regarding claim 3, Akiyoshi in view of Johansson in view of Foster discloses the limitations of claim 1, wherein the predetermined rule is the touch pressure of the first path section smaller than a predetermined value and the touch pressure change of the second path section greater than the predetermined value (pressure levels can be detected as either low or high – such that the detected pressure is lower or higher than a referenced value 302 and 312. Akiyoshi Figs. 3A-B and para. 0034. Figure 3A and 3B are diagrams showing the detection of pressure levels according to the touch input.  Akiyoshi para. 0023. The diagrams demonstrate how the touch pressure changes and is compared with registered values. Akiyoshi para. 0062.).  
Regarding claim 4, Akiyoshi in view of Johansson in view of Foster discloses the limitations of claim 1, wherein the predetermined rule is the touch pressure change of the first path section continuously increases or continuously decreases (the curved line demonstrates that the pressure measurement values produced by the detecting input during user input embody a curved line of a continual increase or decrease between segments of the user touch sequence. Akiyoshi Fig. 3A and 3B and paras. 0078 and 0082. Figure 3A and 3B are diagrams showing the detection of pressure levels according to the touch input.  Akiyoshi para. 0023. The diagrams demonstrate how the touch pressure changes and is compared with registered values. Akiyoshi para. 0062.).
Regarding claim 5, Akiyoshi discloses: a swipe unlocking method applied in an electronic device, the electronic device having a display (a display device having a touch screen to acquire authentication information unlocking pattern performing a touch drag pattern so as to draw a line and also measure pressure applied to the touch screen. Akiyoshi paras. 0006-0008 and 0036. The control unit stores a combination of the input password and pressure levels of the respective characters in the storage unit in order to conclusively register the combination as authentication information. Akiyoshi para. 0048.), the swipe unlocking method comprising: detecting an unlocking request from a user; displaying a swipe unlocking interface on the display in response to the unlocking request (upon the user’s starting the smartphone to use the smartphone, the control unit runs a password authentication process. The control unit reads an application for password authentication from the storage unit and executed the application. The screen composition unit creates data of a password authentication screen and outputs the data to the touch panel. Akiyoshi para. 0065.); detecting touch points of a continuous swipe operation operated on the swipe unlocking interface (the user performs a drag operation while maintaining touch on the touch panel and sequentially touches dots displayed on the screen. Akiyoshi para. 0038.); determining whether a path of the touch points of the continuous swipe operation is identical to a predetermined path stored in the electronic device and whether a touch pressure change of the touch points of the continuous swipe operation is identical to a predetermined rule stored in the electronic device (subsequent unlocking is performed in a case where a combination of a pattern of positions and a sequence of the dots touched upon authentication and pressure levels applied when the dots are touched matches a registered combination of a pattern and pressure levels of respective dots. Akiyoshi para. 0038. In the case where information matches, the control unit unlocks the smart phone and allows functions included in the smartphone to be executed. Akiyoshi para. 0069. Figure 3A and 3B are diagrams showing the detection of pressure levels according to the touch input.  Akiyoshi para. 0023. The diagrams demonstrate how the touch pressure changes and is compared with registered values. Akiyoshi para. 0062.); and unlocking the electronic device if the path of the touch points of continuous swipe operation is identical to the predetermined path stored in the electronic device and the touch pressure change of the touch points of continuous swipe operation is identical to the predetermined rule stored in the electronic device (In the case where information matches, the control unit unlocks the smart phone and allows functions included in the smartphone to be executed. Akiyoshi para. 0069.); and retaining the electronic device in a locking status if the path of the touch points of continuous swipe operation is different from the predetermined path stored in the electronic device and/or the touch pressure change of the touch points of continuous swipe operation is different from the predetermined rule stored in the electronic device (in the case where information (the input or pressure) does not match, the control unit performs an unlocking failure process of displaying a message to the effect that password authentication has failed on the touch panel.  In the case where authentication fails a prescribed number of times, further input of a password may be rejected. Akiyoshi para. 0069.).
Akiyoshi does not disclose: wherein the predetermined path comprises a first path section and a second path section, the first path section and the second path section are overlapped in the swipe unlocking interface; wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction.
However, Johansson does disclose: wherein the predetermined path comprises a first path section and a second path section, the first path section and the second path section are overlapped in the swipe unlocking interface  (user creates a pattern connecting displayed dots in a manner such that the path may overlap with itself or double back on them previous lines. Johansson col. 6, ll. 40-54. Multiple paths may be created where a user lifts their finger and jumps to an element in the grid that is distant from the element on which they were previously pressing. Johansson col. 6, ll. 55-57.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the control authentication of a touch sensitive device based upon a touch pattern and touch pressure applied as a password of Akiyoshi with the touch path includes a first section and a second section overlapping and operating in the same or opposite direction based upon the teachings of Johansson. The motivation being to allow the user to create a pattern password that takes a variety of forms across the displayed dots as preferred by the user. Johansson col. 6, ll. 40-54.
Akiyoshi in view of Johansson does not disclose: wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction.
However, Foster does disclose: wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction the second path section is from the second point to the first point in an anticlockwise direction (a user is required to draw a shape that is sufficiently similar to the valid password data of the touch screen secure sign-in system. Foster para. 0049. As shown in the Foster reference, the pattern can be chosen by a user or a programmer to be whatever pattern the designer chooses.  This reference shows that standard shapes can be used for password patterns, thus the above limitations requiring a circular pattern with particular points and particular path directions are mere design choices.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the control authentication of a touch sensitive device based upon a touch pattern and touch pressure applied as a password of Akiyoshi with a predetermined circular pattern with a first and second point where one path is clockwise and the second path is anticlockwise direction based upon the teachings of Foster.  The motivation being to allow a user to establish a password using a touch screen device for future user validation. Foster paras. 0012-0013.
Regarding claim 7, Akiyoshi in view of Johansson in view of Foster discloses the limitations of claim 5, wherein the predetermined rule is the touch pressure change of the first path section smaller than a predetermined value and the touch pressure change of the second path section greater than the predetermined value (pressure levels can be detected as either low or high – such that the detected pressure is lower or higher than a referenced value 302 and 312. Akiyoshi Figs. 3A-B and para. 0034.).  
Regarding claim 8, Akiyoshi in view of Johansson in view of Foster discloses the limitations of claim 5, wherein the predetermined rule is the touch pressure change of the first path section continuously increases or continuously decreases (the curved line demonstrates that the pressure measurement values produced by the detecting input during user input embody a curved line of a continual increase or decrease between segments of the user touch sequence. Akiyoshi Fig. 3A and 3B and paras. 0078 and 0082.).  
Regarding claim 9, Akiyoshi discloses: an electronic device comprising: a display; a storage; at least one processor; and at least one module stored in the storage and executed by the processor (a display device having a touch screen to acquire authentication information unlocking pattern performing a touch drag pattern so as to draw a line and also measure pressure applied to the touch screen. Akiyoshi paras. 0006-0008 and 0036. The control unit stores a combination of the input password and pressure levels of the respective characters in the storage unit in order to conclusively register the combination as authentication information. Akiyoshi para. 0048.), causing the processor to: detect an unlocking request from a user; display a swipe unlocking interface on the display in response to the unlocking request (upon the user’s starting the smartphone to use the smartphone, the control unit runs a password authentication process. The control unit reads an application for password authentication from the storage unit and executed the application. The screen composition unit creates data of a password authentication screen and outputs the data to the touch panel. Akiyoshi para. 0065.); detect touch points of a continuous swipe operation operated on the swipe unlocking interface (the user performs a drag operation while maintaining touch on the touch panel and sequentially touches dots displayed on the screen. Akiyoshi para. 0038.); determine whether a path of the touch points of continuous swipe operation is identical to a predetermined path storage in the electronic device and whether a touch pressure change of the touch points of the continuous swipe operation is identical to a predetermined rule stored in the electronic device (subsequent unlocking is performed in a case where a combination of a pattern of positions and a sequence of the dots touched upon authentication and pressure levels applied when the dots are touched matches a registered combination of a pattern and pressure levels of respective dots. Akiyoshi para. 0038. In the case where information matches, the control unit unlocks the smart phone and allows functions included in the smartphone to be executed. Akiyoshi para. 0069. Figure 3A and 3B are diagrams showing the detection of pressure levels according to the touch input.  Akiyoshi para. 0023. The diagrams demonstrate how the touch pressure changes and is compared with registered values. Akiyoshi para. 0062.); and unlock the electronic device if the path of the touch points of continuous swipe operation is identical to the predetermined path stored in the electronic device and the touch pressure change of the touch points of continuous swipe operation is identical to the predetermined rule stored in the electronic device (In the case where information matches, the control unit unlocks the smart phone and allows functions included in the smartphone to be executed. Akiyoshi para. 0069.); and retain the electronic device in a locking status if the path of the touch points of continuous swipe operation is different from the predetermined path stored in the electronic device and/or the touch pressure change of the touch points of the continuous swipe operation is different from the predetermined rule stored in the electronic device (in the case where information (the input or pressure) does not match, the control unit performs an unlocking failure process of displaying a message to the effect that password authentication has failed on the touch panel.  In the case where authentication fails a prescribed number of times, further input of a password may be rejected. Akiyoshi para. 0069.).
Akiyoshi does not disclose: wherein the predetermined path comprises a first path section and a second path section, the first path section and the second path section are overlapped in the swipe unlocking interface; wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction; the second path section is from the second point to the first point in an anticlockwise direction.
However, Johansson does disclose: wherein the predetermined path comprises a first path section and a second path section, the first path section and the second path section are overlapped in the swipe unlocking interface  (user creates a pattern connecting displayed dots in a manner such that the path may overlap with itself or double back on them previous lines. Johansson col. 6, ll. 40-54. Multiple paths may be created where a user lifts their finger and jumps to an element in the grid that is distant from the element on which they were previously pressing. Johansson col. 6, ll. 55-57.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the control authentication of a touch sensitive device based upon a touch pattern and touch pressure applied as a password of Akiyoshi with the touch path includes a first section and a second section overlapping and operating in the same or opposite direction based upon the teachings of Johansson. The motivation being to allow the user to create a pattern password that takes a variety of forms across the displayed dots as preferred by the user. Johansson col. 6, ll. 40-54.
Akiyoshi in view of Johansson does not disclose: wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction; the second path section is from the second point to the first point in an anticlockwise direction.
However, Foster does disclose: wherein the predetermined path is a circular pattern; the circular pattern comprises a first point and a second point; the first path section is from the first point to the second point in a clockwise direction; the second path section is from the second point to the first point in an anticlockwise direction (a user is required to draw a shape that is sufficiently similar to the valid password data of the touch screen secure sign-in system. Foster para. 0049. As shown in the Foster reference, the pattern can be chosen by a user or a programmer to be whatever pattern the designer chooses.  This reference shows that standard shapes can be used for password patterns, thus the above limitations requiring a circular pattern with particular points and particular path directions are mere design choices.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the control authentication of a touch sensitive device based upon a touch pattern and touch pressure applied as a password of Akiyoshi with a predetermined circular pattern with a first and second point where one path is clockwise and the second path is anticlockwise direction based upon the teachings of Foster.  The motivation being to allow a user to establish a password using a touch screen device for future user validation. Foster paras. 0012-0013.
Regarding claim 11, Akiyoshi in view of Johansson in view of Foster discloses the limitations of claim 9, wherein the predetermined rule is the touch pressure change of the first path section smaller than a predetermined value and the touch pressure change of the second path section greater than the predetermined value (pressure levels can be detected as either low or high – such that the detected pressure is lower or higher than a referenced value 302 and 312. Akiyoshi Figs. 3A-B and para. 0034.).  
Regarding claim 12, Akiyoshi in view of Johansson in view of Foster discloses the limitations of claim 9, wherein the predetermined rule is the touch pressure change of the first path section continuously increases or continuously decreases (the curved line demonstrates that the pressure measurement values produced by the detecting input during user input embody a curved line of a continual increase or decrease between segments of the user touch sequence. Akiyoshi Fig. 3A and 3B and paras. 0078 and 0082.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493